Citation Nr: 0826637	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  98-13 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to special monthly compensation (SMC) based 
on the need for regular aid and attendance (A&A) of another 
person or on account of being housebound.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The issue entitlement to an initial evaluation in excess of 
50 percent for PTSD comes back before the Board of Veterans' 
Appeals (Board) on Remand from the United States Court of 
Appeals for Veterans Claims regarding a Board decision 
rendered in October 2004. This matter was originally on 
appeal from rating decisions dated in December 2001 and July 
2002 of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Lincoln, Nebraska.  The issue of entitlement 
to SMC comes before the Board on appeal from a May 2006 
rating decision of the VARO in Lincoln, Nebraska.
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand by the Board confers upon the veteran or other 
claimant, as a matter of law, the right to compliance with 
the Board's remand order.  Moreover, the Court further held 
that the Board itself errs when it fails to ensure compliance 
with the terms of its remand.  Id.  

With respect to the issue of entitlement to an initial 
evaluation in excess of 50 percent for PTSD, in an October 
2004 decision, the Board denied the veteran's claim for an 
increased evaluation above 50 percent.  The veteran appealed 
the Board's decision to the Court.  In a June 2007 Memorandum 
Decision, the Court found that the Board violated its duty to 
assist by failing to ensure that VA complied with the remand 
instruction in the May 2004 Board decision in which the RO 
was directed to obtain a copy of the November 1996 Social 
Security decision and medical records considered in that 
decision.  The court thus remanded the case to the Board for 
action consistent with its decision.  

The Board notes that the May 2004 Board remand indicated that 
the Board received a November 1996 determination from SSA 
wherein it was determined that the veteran's disability began 
on November 1, 1996.  The Board noted that the decision gave 
no clue as to why disability was granted (under remarks, it 
stated, "determination adopted from systems query dated 
10/29/96"), and no medical records were received with that 
decision.  The Board directed the RO to "contact the SSA and 
obtain a copy of the SSA decision granting the veteran 
benefits as well as copies of all medical records considered 
by the SSA in their decision.  If there is a decision which 
granted benefits other than the November 1996 decision, then 
this decision should be obtained.  In particular, copies of 
all medical records considered in the decision granting 
benefits should be obtained."

In response, the RO received copies of the same November 1996 
SSA determination and various medical records dated from 1999 
and 2000.  The Court, in its Memorandum Decision, noted that 
VA was required to make further attempts to seek the 
veteran's SSA records and any other records that might 
clarify why the November 1996 SSA determination granted 
disability benefits.  

Further development is, therefore, needed in light of this 
Stegall violation.

With respect to the issue of entitlement to SMC, SMC at the 
A&A rate is payable when the veteran, due to service-
connected disability, has suffered the anatomical loss or 
loss of use of both feet or one hand and one foot, or is 
blind in both eyes, or is permanently bedridden or so 
helpless as to be in need of regular aid and attendance.  See 
38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.350(b) 
(2007).  In addition, SMC at the housebound rate is payable 
when a veteran has a single service-connected disability 
rated 100 percent and (1) has additional service-connected 
disability or disabilities independently ratable at 60 
percent, separate and distinct from the 100 percent service-
connected disability and involving different anatomical 
segments or bodily systems, or (2) is permanently housebound 
by reason of service-connected disability or disabilities.  
See 38 U.S.C.A. § 1114(s) (West 2002).  

As noted above, the issue of entitlement to an initial 
evaluation in excess of 50 percent for PTSD is being remanded 
pursuant to a Court Memorandum Decision.  If a total 
schedular rating is eventually deemed warranted for PTSD, an 
element of the criteria for entitlement to SMC would be met.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(prohibiting the adjudication of claims that are inextricably 
intertwined based upon the recognition that claims related to 
each other should not be subject to piecemeal decision-making 
or appellate litigation).  

The Court has held that, where the record does not adequately 
reveal the current state of a disability, the fulfillment of 
the duty to assist includes providing a thorough and 
contemporaneous medical examination that considers the 
claimant's prior medical examinations and treatment.  Under 
the circumstances, the Board finds that this case must thus 
be remanded to obtain new VA examinations to resolve the 
issues on appeal.

The record also reflects that outstanding VA medical records 
should be obtained prior to the new VA examination.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the Board 
finds that copies of the complete records of all treatment 
and evaluation of the veteran for all physical and mental 
disabilities at the Grand Island VAMC from May 2006 to the 
present time should be obtained and associated with the 
claims folder. 

The Board points out that, under 38 C.F.R. § 3.159(b), 
efforts to obtain Federal records should continue until 
either the records are received or notification is provided 
that further efforts to obtain such records would be futile. 
See 38 C.F.R. § 3.159(c)(1). 

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran's medical and 
adjudication records from SSA for any and 
all benefits granted in November 1996.  
All efforts to obtain these records 
should be fully documented, and SSA 
should provide a negative response if 
records are not available.  If any of the 
above records have been retired to a 
federal records storage facility, all 
necessary follow-up efforts must be made 
to obtain the records, until it is clear 
from the responses received that further 
requests would be futile.

2.  Obtain all VA treatment records from 
Grand Island VAMC from June 2006 to the 
present pertaining to treatment for 
coronary artery disease, chronic heart 
failure, ischemic heart disease, 
hypertension atrial fibrillation, post-
traumatic stress disorder (PTSD), 
headaches, right clavicle partial 
resection, cervical spine strain, lumbar 
spine degenerative disc disease, diabetes 
mellitus type II, right hip bursitis, 
left hip bursitis, left knee degenerative 
joint disease, right knee strain, dorsal 
spine condition, tinnitus, gastro 
esophageal reflux disease, and bilateral 
hearing loss.    

3.  Afford the veteran a VA examination 
to ascertain the severity of his PTSD.  
The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination, and the 
examination report should reflect that 
such a review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  

4.  Afford the veteran a VA examination 
by a physician to determine whether he 
requires the daily personal health care 
services of a skilled provider without 
which he would require hospital, nursing 
home, or other institutional care, or is 
housebound, solely as a result of his 
service-connected disabilities:  coronary 
artery disease, chronic heart failure, 
ischemic heart disease, hypertension 
atrial fibrillation, post-traumatic 
stress disorder (PTSD), headaches, right 
clavicle partial resection, cervical 
spine strain, lumbar spine degenerative 
disc disease, diabetes mellitus type II, 
right hip bursitis, left hip bursitis, 
left knee degenerative joint disease, 
right knee strain, dorsal spine 
condition, tinnitus, gastro esophageal 
reflux disease, and bilateral hearing 
loss.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report should reflect 
that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  
  
The examiner should render opinions as to 
whether, solely as a result of his 
service-connected disabilities, the 
veteran (a) requires the daily personal 
health care services of a skilled 
provider without which he would require 
hospital, nursing home, or other 
institutional care; (b) is permanently 
bedridden, or (c) is permanently 
housebound, i.e., substantially confined 
to his dwelling and the immediate 
premises, and it is reasonably certain 
that the disabilities and resultant 
confinement will continue throughout his 
lifetime.

5.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




